Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues Yoon does not disclose dividing the block of data into a first subblock and a second subblock ; selecting based on the second subblock , a selected channel from among a plurality of channels; modulating the first subblock onto the selected channel subcarrier to generate a modulated subblock. Examiner respectfully disagrees with the applicant. Yoon discloses dividing the block of data into a first subblock and a second subblock (¶[[0042]-¶[0043], wherein M subblocks include the first and the second , figure 1, ¶[0058],¶[0060]); selecting, based on the second subblock, a selected channel from among a plurality of channels (¶[0046]); modulating the first subblock onto the selected channel subcarrier to generate a modulated subblock (¶[0008],¶[0017]-¶[0018]).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: A person shall be entitled to a patent unless — (a)}(2} the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. Claims 1-2, 4-5, 8-9, 11-16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. (US 2005/0286409 A1, hereinafter Yoon).

Regarding claim 1, Yoon discloses a method for transmitting a block of data to a base station, the method comprising: dividing the block of data into a first subblock and a second subblock (¶[[0042]-¶[0043], wherein M subblocks include the first and the second , figure 1, ¶[0058],¶[0060]); selecting, based on the second subblock, a selected channel from among a plurality of channels (¶[0046]); modulating the first subblock onto the selected channel subcarrier to generate a modulated subblock (¶[0008],¶[0017]-¶[0018]); and transmitting the modulated subblock to the base station (¶[0008], ¶[0015], ¶[0028]).

Regarding claim 2, Yoon discloses wherein the selected channel is selected from among the plurality of channels based on contents of the second subblock (¶[[0020)).


Regarding claim 4, Yoon discloses wherein the plurality of channels are at least a subset of a wireless communication spectrum (¶[[0004]).

Regarding claim 5, Yoon discloses wherein the channels include at least one of (i) frequency subcarriers of the wireless communication spectrum, (11) time slots within of the wireless communication spectrum, (iii) orthogonal codes of the wireless communication spectrum (¶[0010], ¶[[0042]), and (iv) quasi-orthogonal codes of the wireless communication spectrum ("[0045], ¶[0093)).

Regarding claim 8, Yoon discloses wherein the selected channel includes at least two of the plurality of channels (¶[[0041]-¶[0042]).

Regarding claim 9, Yoon discloses wherein the first subblock is modulated onto the selected channel according to a modulation protocol with a predetermined modulation order M (¶[0016]).

Regarding claim 11, Yoon discloses wherein A/ is equal to 1 (¶[[0008]).

Regarding claim 12, Yoon discloses wherein the data is divided into multiple blocks, and wherein the method is performed to transmit each of the blocks (¶[0041][-¶[[0045]).

Regarding claim 13, Yoon discloses wherein the data is divided into blocks based on a quantity of the plurality of channels (¶[0042)).

Regarding claim 14, Yoon discloses, wherein the block of data canbe transmitted from a computing device implementing the method to the base station without the computing device and the base station exchanging scheduling communications or overhead communications (¶[0015],¶[[0020]).

Regarding claim 15, Yoon discloses a system for transmitting a block of data to a base station, the system comprising: a processor; and a memory storing instructions which, when executed by the processor, cause the processor to: divide the block of data into a first subblock and a second subblock (¶[0042],figure 2, wherein the first  and second sublock are included in UR-Subband 1 and UR-Subband 2); select, based on the second subblock, a selected channel from among a plurality of channels (¶[0046]); modulate the first subblock onto the selected channel to generate a modulated subblock (¶[0008],¶[0017]); and transmit the modulated subblock to the base station (¶[[0008], ¶[0015], ¶[0028)).

Regarding claim 16, Yoon discloses wherein the selected channel is selected from among the plurality of channels based on contents of the second subblock (¶[[0020)).

Regarding claim 18, Yoon disclose wherein the plurality of channels are at least a subset of a wireless communication spectrum (¶[0030], ¶[0060)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is

not identically disclosed as set forth in section 102, if the differences between the claimed invention

and the prior art are such that the claimed invention as a whole would have been obvious before the

effective filing date of the claimed invention to a person having ordinary skill in the art to which the

claimed invention pertains. Patentability shall not be negated by the manner in which the invention

was made.

2. Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Han et al. (US 2012/0093090 A1, hereinafter Han).

Regarding claims 3 and 17, Yoon discloses all subject matter of the claimed invention with the exception of wherein the selected channel corresponds to the contents of the second subblock in an index mapping table. Han discloses wherein the selected channel corresponds to the contents of the second subblock in an index mapping table (¶[0136]). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention with the exception of an index mapping table. The index mapping table may be implemented through software to provide the system with resource mapping (¶[0136], Han).

3. Claims 6-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Kim et al. (US 2010/0002800 A1, hereinafter Kim).

Regarding claims 6 and 19, Yoon discloses all subject matter of the claimed subject matter of the claimed invention with the exception of wherein the wireless communication spectrum is divided into a plurality of chunks. Kim discloses wherein the wireless communication spectrum is divided into a plurality of chunks (¶[0068]). Thus, it would have been obvious to one of ordinary skill in the art to provide the chunks as disclosed by Kim along with the system of Yoon. The chunks may be implemented through software to provide the system with divisions for transmission (¶[0068], Kim).

Regarding claims 7 and 20, Yoon discloses all subject matter of the claimed invention with the exception of wherein the plurality of chunks includes a first chunk assigned to acomputing device implementing the method and wherein the plurality of channels correspond to the first chunk. Kim discloses wherein the plurality of chunks includes a first chunk assigned to a computing device implementing the method and wherein the plurality of channels correspond to the first chunk(¶[0068)). Thus, it would have been obvious to one of ordinary skill in the art to provide the chunks as disclosed by Kim along with the system of Yoon. The chunks may be implemented through software to provide the system with divisions for transmission (¶[0068], Kim).


4. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Yoon in view of Kim et al. (US 2012/0269274 A1, hereinafter Kim).

Regarding claim 10, Yoon discloses all subject matter of the claimed invention with the exception of wherein the size of the first subblock is log2 M. Kim discloses wherein the size of the first subblock is log2 M (¶[0535]). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the size of the sub block as disclosed by Kim along with the system of Yoon. The size may be implemented through software to provide communication and transmission according to design choice ( ¶[[0535], Kim).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3100 . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463